DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 12-29-2020.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 9,749,726 in view of ARA 2016/0142803


Regarding claim 1, Lee teaches a speaker (Abstract, Figs 1-8), comprising a housing (a main body 7, para (11) and a vibration system (Figs 5-8, vibration system/diaphragm 9, magnet assembly 5/53/52/54, voice coil 51) housed within the housing (Fig 7 main body 7, para (11); wherein
the vibration system comprises a diaphragm (Figs 5-8 diaphragm 9, para (11)) and a voice coil (voice coil 51, para (11-12)) bonded onto a central portion of the diaphragm (Figs 6-8 shows): and including a lead wire (Fig 6 lead wire 511, para (17, 19);
wherein an end surface of the housing is connected to a fixed portion of the diaphragm and provided with a conductive portion thereon (para (11) teaches the electrically conductive members 4/8 are disposed on the main body 7 for electrically connecting the two lead wires 511, the lead wire holder 2 are located between the fixing hole 11/71, Figs 6/8 show diaphragms 6/9 can be assembled to a front side of the main body 7);
and wherein a portion of the lead wire located between the fixed portion and the housing is configured to expose the lead wire (Figs 4-8 shows lead wires 511 located between the lead wire organizing slot 12/72, and the two electrically conductive members 4/8 are located between the lead wire holder 2 and the wire organizing slots 12/72, is configured to expose the lead wire 511, see para (11, 17, 22)) and 
form an exposed conductive end (Figs 5-6 conductive member 4/8, para (18-19), such that when the fixed portion is fixedly connected to the housing (Fig 6 housing/the main body 1/7 of the support frame and a voice coil 51are provided, the main body 1/7 has a fixing hole 11/71 formed thereon for holding a magnet assembly therein, see para (22-23, 29)), 
Lee teaches the connection portion with conductive member but does not specifically teach the exposed conductive end is crimped onto the conductive portion.

ARA teaches wherein a portion of the lead wire located between the fixed portion and the housing is configured to expose the lead wire and form an exposed conductive end, such that when the fixed portion is fixedly connected to the housing the exposed conductive end is crimped onto the conductive portion and is electrically connected to the conductive portion (para 37, Figs 3-4 lead wire 107 includes a conductor portion fixed to connector portion 106/fixed portion, and Fig 9A, para [58] teaches lead wires 107 is inserted while the conductor portion of lead wire 107 is compressed/crimped by the elastic force of first holding claw 111).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement Lee’s lead wires with the exposed conductive end being compressed onto the conductive portion as taught by ARA where the lead wire is inserted while the conductor of lead wire is compressed by the elastic force of the holding claw; in order to suppress lead wire from dropping off from the holder, see ARA’s para [58].
Compressing the wire is by definition crimping.
Regarding claim 4, Lee teaches the speaker according to claim 1, wherein a connection wall (Figs 1/5/8 shows a connection wall/main body 7 is provided around a side of the fixed portion facing the housing/main body 7), and
 the fixed portion (Figs 1/5 fixing portion 2/21/74/72) is connected to the housing through the connection wall/main body 7.
Regarding claim 5, Lee teaches the speaker according to claim 4, wherein a plurality of connection baffles are provided on the housing (Fig 5 shows a plurality of connection baffles are the two portions near element 74, as shows in Fig 5 below), and the connection baffles are connected to a side of the connection wall facing the voice coil (Fig 5 shows voice coil 51).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 6, Lee teaches the speaker according to claim 4, wherein two conductive portions (Figs 5-8 conductive portions 4/8 are provided on the end surface of the housing/main body 7 connected to the fixed portion of the diaphragm (para (11) teaches the electrically conductive members 4/8 are disposed on the main body 7 for electrically connecting the two lead wires 511, the lead wire holder 2 are located between the fixing hole 11/71, Figs 6/8 show diaphragms 6/9 can be assembled to a front side of the main body 7) and 
a partition baffle (Fig 5 a partition baffle is a portion below the element 513) is disposed between the two conductive portions (Fig 6 two conductive portions 4/8, para (11)) and connected to a side of the connection wall facing the voice coil (Figs 5-6 shows connected to a side of the connection wall/main body 7 facing the voice coil 51).

Regarding claim 7, Lee teaches the speaker according to claim 1, wherein a metal member is embedded in the housing (the electrically conductive members respectively include an inside exposed surface, and embedded body and an outside exposed surface and the embedded bodies are embedded in the main body 7/housing. See para (21)), and 
the conductive portion (Figs 5-6 conductive member 4/8) is a metal surface of the metal member that is electrically connected to the exposed conductive end (Figs 5-7 shows the lead wires 511 exposed to the conductive end);
and the exposed conductive end comprises an exposed metal wire of the lead wire without insulation (Figs 6-7 shows the portion of lead wires 511 exposed outside the housing/main body 7 which is without insulation).

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee 9,749,726 in view of ARA 2016/0142803 further in view of Sakamoto 5,594,805


Regarding claim 8, Lee teaches the speaker according claim 1, wherein the voice coil (Fig 5 voice coil 51) has a connecting pin (Fig 5, a connecting part of the voice coil is a connecting pin, para (3) teaches when the tinsel leads are used in place of the end portions of the voice coil windings to serve as lead wires, the tinsel leads are connected at their one end to two points on the voice coil frame), and the connecting pin is connected with the lead wire (lead wire 511);
a tensile strength of the lead wire is greater than a tensile strength of a wire material wound into the voice coil (para (3) teaches a tensile leads have structure strength and tensile strength much higher than that of the wire forming the voice coil windings).

Lee as modified by ARA does not teach an electrical conductivity of the wire material wound into the voice coil greater than an electrical conductivity of the lead wire. 

Sakamoto teaches the composite wire formed by conductive material, such as a copper foil, the area of magnetic and conductive materials or the kind of materials can be changed easily.  The ratio of magnetic material to conductive material can be adjusted, see para (55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement Lee as modified by ARA’s invention as taught by Sakamoto, the conductivity of the wire material wound into the voice coil would greater than an electrical conductivity of the lead wire.

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee 9,749,726 in view of ARA 2016/0142803 further in view of Yuen 2018/0376248


Regarding claim 9, Lee teaches the speaker according to claim 1, further comprising a magnetic circuit system, the magnetic circuit system being fixedly arranged in the housing (Figs 5-6, a magnet assembly 5 includes a top magnet plate 53, a magnet 52, bottom magnet 54, the magnet assembly being fixedly arranged in the housing/main body 7, see para (11)).
Lee as modified by ARA does not teach the magnetic circuit system comprises a magnetic yoke, a washer.  However, providing the magnetic circuit system comprises a magnetic yoke, a washer was wells known in the art.
Yuen teaches wherein the magnetic circuit system (Figs 1-2, comprises a magnetic conductive yoke (para 54 Figs 1-2 a yoke pole piece 104 may be integrated as a yoke 214), a magnet (magnet 106/212, [54-55]) and a washer (Figs 1-2, washer 108/204 para [54-55]), the magnetic conductive yoke comprises a bottom plate (Fig 1 back plate 102) and a side wall (Figs 1-2 shows a side wall of magnet, yoke, washer), the magnet (Fig 1 shows magnet 106 is arranged on the bottom plate (Fig 1 bottom plate/back plate 102), the washer (Figs 1-2 shows washer 108/204 is arranged on a side of the magnet (106/212) facing away from the bottom plate (yoke 214, back plate 102), and the voice coil (Fig 1 voice coil 112) is suspended in a gap formed by the magnet and the side wall of the magnetic conductive yoke (para [54, 58-60] teaches a gap formed by magnet);
an end surface of the side wall away from the bottom plate abuts against a part of the lead wire (Fig 1 shows lead wire 114 in voice coil 112 is an end surface of the side wall away from the bottom plate/back plate 102). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement Lee as modified by ARA’s invention with the magnetic circuit system comprises a magnetic yoke, a washer as taught by Yuen such a configuration may advantage reduce process variability, improve acoustic performance of a speaker, provided a lower cost in manufacturing and reduce process defects, see Yuen’s para [79].

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee 9,749,726 in view of ARA 2016/0142803 further in view of Cohen 2013/0170688


Regarding claim 10, Lee as modified by ARA does not teach a speaker module, comprising: a module shell and the speaker according to claim 1; wherein the speaker is arranged in the module shell, the module shell has a sound outlet; adapted to transmit a sound emitted by the speaker.  However, provided such claimed limitation was wells known in the art.
Cohen teaches a speaker module, comprising: a module shell and the speaker according to claim 1; wherein the speaker is arranged in the module shell, the module shell has a sound outlet; adapted to transmit a sound emitted by the speaker (Fig 3 the speaker/driver 112 is arranged in the module shell/enclosure 104, the enclosure 104 has a sound outlet/acoustic opening 124; adapted to transmit a sound emitted by the speaker/driver 112, see para [13, 15-17]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement Lee as modified by ARA’s invention with the speaker module and sound outlet as taught by Cohen, in order to improve sound quality of the speaker driver, see Cohen para [3]. 
Allowable Subject Matter
8.	Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 2 is objected because the prior art reference Lee in view of ARA fails to teach “wherein the lead wire, from a wire- out end of the lead wire to the exposed conductive end, has an extension section and a bending section which are connected in sequence; the extension section extends along a corrugated rim of the diaphragm, the bending section extends from between the voice coil and the diaphragm to the conductive portion, and the bending section has the exposed conductive end thereon.”

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        


/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653